Citation Nr: 1746736	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease prior to April 17, 2014, and 20 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The procedural history was explained in a February 2017 Board decision.  At that time, the Board remanded all three issues in February 2017 for further development.  


REMAND

This matter must be remanded because there was not substantial compliance with the Board's February 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Board directed the RO to undertake additional action, to include obtaining VA medical records since January 2011.  This action was completed upon remand.  The Board also directed the RO to schedule the Veteran for VA examinations to address each issue.  That action was not completed.  

Upon remand, VA examinations were requested in April 2017.  According to the scheduling facility, the examinations were cancelled because the Veteran "failed to RSVP."  Notably, however, the Veteran's old mailing address is listed on the scheduling facility's memorandum.  The Veteran had previously changed his mailing address in August 2014 and all RO and Board correspondence has been sent to his new mailing address since that time.  It is not clear why the RO's request for the examination continued to list his old address.  

In either event, because his current mailing address was not used, it is most reasonable to assume, at this point, that the Veteran "failed to RSVP" because he did not receive notice of the examinations.  Therefore, the Board cannot find that there was substantial compliance with the prior remand directives.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 104-05.

Accordingly, the case is REMANDED for the following actions:

1.  After completing all initial development needed, to include updating the Veteran's mailing address, arrange for the Veteran to undergo a VA examination to address the claimed tinnitus.  Ensure that notice of the examination is sent to his current mailing address.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(1)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran has or has had tinnitus?

(2)  If so, is it at least as likely as not that any identified tinnitus had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

The examiner should only rely on silence in the medical records only if it can be explained either why the silence in the record can be taken as proof that tinnitus symptoms did not occur or why tinnitus would have normally been recorded if present.  For instance, any specific instances in the STRs where the Veteran was asked whether he had symptoms of tinnitus or where, even if not specifically asked, he was reasonably expected to have reported symptoms of tinnitus.

Similarly, in answering this question, the examiner is asked to consider the Veteran's February 2012 statement indicating that symptoms of tinnitus started during service and were intermittent since then.  The examiner is asked to explain why this evidence makes it more or less likely that any current tinnitus started during service.  

If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his tinnitus symptoms during and after service may be inaccurate or not medically supported. 

Accordingly, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. 

2.  Also, schedule the Veteran for a VA examination to assess the severity of the service-connected lumbar spine and radiculopathy conditions.  Ensure that notice of the examination is sent to his current mailing address.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

If the examination is not conducted during a flare-up, and the Veteran has flare-ups, the functional loss of the flares should be estimated.

If for any reason this cannot be completed, it should be explained why this is so.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

